This case arose in the Hamilton Common Pleas, in which William Bowman claimed from William Lemon, damages as the result of a murderous and unprovoked assault and battery. 'The amended petition alleged that on the 6th day of December, 1920, defendant robbed plaintiff and struck him about the head repeatedly with a hammer fracturing his skull and necessitating the removal of bones therefrom. The original petition was filed on the 26th day of June, 1922, and the summons issued the same day, more than one year and seven months after plaintiff was injured, and was demurred to by the defendant for the reason that the action was not brought within one year from the time that the cause of action accrued, the limitation fixed by 11225 GC.
This demurrer was sustained and plaintiff filed his amended petition setting up the same facts and in addition thereto that as a result of the injuries sustained by him he was of unsound mind for more than one year after he was injured, bringing said case within the saving clause of 11229 GC. To this petition defendant also demurred which demurrer was overruled.
At the conclusion of the evidence offered by plaintiff, defendant filed his motion for an instructed verdict on the sole ground that plaintiff had offered no evidence on the question as to the unsoundness of plaintiff’s mind, which motion was granted by the Court, to which ruling plaintiff excepted.
Many witnesses testified that Bowman was of unsound mind. The judgment of the Common Pleas was affirmed by the Appeals.
Bowman, in the Supreme Court, contends that the court erred in, directing a verdict because the evidence proved «that Bowman was of unsound mind for 18 months after the injury.